         Case 1:18-cv-00733-PGG Document 73 Filed 09/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


XL SPECIALTY INSURANCE COMPANY,

          Plaintiff/ Counterclaim-Defendant                             ORDER

                                                                   18 Civ. 733 (PGG)
              - against -

PRESTIGE FRAGRANCES, INC.,

          Defendant/ Counterclaim-Plaintiff.


PAUL G. GARDEPIIE, U.S.D.J.:

                In this action, Plaintiff and Counterclaim-Defendant XL Specialty Insurance

Company ('"Plaintiff' or ''XL Specialty") seeks a declaration that three successive insurance

policies the company issued to Defendant and Countcrclaimant Prestige Fragrances, Inc.

("Defendant" or "Prestige'') arc rescinded and void ab initio, and that as a result, Plaintiff has no

obligation to provide coverage to Prestige for losses that Prestige incurred in connection with a

theft from its Nevv Jersey warehouse. (Am. Cmplt. (Dkt. No. 47)) Prestige has counterclaimed,

seeking a declaration that the policies are not void and that XL Specialty is obligated to cover

losses from the warehouse theft, and alleging that XL Specialty breached the most recently

issued policy. (Third Am. Counterclaim (0kt. No. 48))

                Plaintiff has moved for summary judgment on its claims in the Amended

Complaint and on Defendant's Third Amended Counterclaim. (Mot. (Dkt. No. 54)) Plaintiff

argues, inter alia, that the insurance policies arc maritime contracts to which federal admiralty

law- and federal admiralty law's duty of uberrimac fidci, or --utmost good faith" - applies; and

that Prestige violated that duty by failing to disclose prior losses and insurance claims. (Pltf. Br.

(Dkt. No. 55)) For reasons that will be explained in a forthcoming opinion, this Court concludes
        Case 1:18-cv-00733-PGG Document 73 Filed 09/30/19 Page 2 of 2



that the insurance policies are maritime contracts, to which the duty of uberrimae fidci applies,

and that the parties did not contract around this duty. The Court further concludes, however. that

there are material issues of fact as to (I) whether the insurance broker involved in procuring the

policies acted as Plaintiffs agent, and thus whether Prestige's disclosures to the broker about its

prior losses should be imputed to Plaintifl; and (2) whether Prestige's alleged failures to disclose

were material to and relied upon by XL Specialty in issuing the policies.

               Accordingly, Plaintiff's motion for summary judgment on its claims in the

/\mended Complaint is granted only to the extent that the Court finds that the insurance policies

at issue arc maritime contracts to which federal admiralty law applies. Plaintiff's motion for

summary judgment as to its claims is otherwise denied. Plaintiff's motion for summary

judgment on Prestige's Third Amended Counterclaim is denied. The Clerk of Court is directed

to terminate the motion (0kt. No. 54).

               Trial in this action will commence on November 12, 2019. at 9:30 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York,

New York. Pre-trial submissions - including the materials listed in Sections X.A, X.C., and X.D

of this Court's Individual Rules of Practice in Civil Cases - are due on October 29, 2019. Any

responsive papers are due on November 5, 2019.

Dated: N cw York. New York
       September 30, 2019
                                                      SO ORDERED.




                                                      Paul G. Gardephe ''
                                                      United States District Judge




                                                 2
